Citation Nr: 0728991	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  05-40 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disability.  

2.  Entitlement to an increased (compensable) evaluation for 
residuals of an appendectomy scar.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran reportedly had active service from March 1960 to 
March 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 decision by the RO which 
denied service connection for a right ankle disability and a 
compensable evaluation for residuals of an appendectomy scar.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The veteran is not shown to have a right ankle disability 
at present which is related to service.  

3.  The veteran's appendectomy scar is not shown to be 
painful or unstable, and there is no underlying soft tissue 
damage, frequent loss of skin, or functional limitation 
attributable to the scar.  


CONCLUSIONS OF LAW

1.  The veteran does not have a right ankle disability due to 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5100, 5102, 5103, 5103A, 5106, 
5107 (West 2002 & West 2006); 38 C.F.R. §§ 3.159, 3.303 
(2006).  

2.  The criteria for a compensable evaluation for residuals 
of appendectomy scar are not met.  38 U.S.C.A. §§ 1155, 5100, 
5102, 5103, 5103A, 5106, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.159, 4.3, 4.10, 4.31, 4.40, 4.118, Part 4, 
including Diagnostic Code 7805 (2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326.  

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") held that upon receipt of an 
application for service connection VA is required by law to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The Court held that such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Id.  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.159(a)-(c) (2006); Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  

Prior to initial adjudication of the claims, a letter dated 
in April 2005, fully satisfied the duty to notify provisions 
of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
veteran was notified of the evidence that was needed to 
substantiate his claims and that VA would assist him in 
obtaining evidence, but that it was ultimately his 
responsibility to give VA any evidence pertaining to his 
claims and to submit any evidence in his possession to VA.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  The veteran's service medical records and 
all VA medical records identified by him have been obtained 
and associated with the claims file.  The veteran was 
afforded a VA examination during the pendency of this appeal 
and was offered an opportunity for a personal hearing, but 
declined.  Based on a review of the claims file, the Board 
finds that there is no indication in the record that any 
additional evidence relevant to the issues to be decided 
herein is available and not part of the claims file.  

Since the Board has concluded that the preponderance of the 
evidence is against the claims of service connection for a 
right ankle disability and an increased rating for his 
appendectomy scar, any questions as to the appropriate 
disability rating or effective dates to be assigned are 
rendered moot, and no further notice is needed.  See 
Dingess/Hartman, 19 Vet. App. 473.  

In short, the veteran has been made aware of the information 
and evidence necessary to substantiate his claims and is 
familiar with the law and regulations pertaining to the 
claims.  See Desbrow v. Principi, 17 Vet. App. 207 (2004); 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005); rev'd on other grounds, 444 F.3d 1328 (Fed Cir. 
2006).  

Service Connection:  In General

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be demonstrated either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495.  For the showing 
of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Medical evidence of a "chronic" disease should set forth 
the physical findings and symptomatology elicited by 
examination within the applicable period.  38 C.F.R. 
§ 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A 
chronic disease need not be diagnosed during the presumptive 
period but characteristic manifestations thereof to the 
required degree must be shown by acceptable medical and lay 
evidence followed without unreasonable time lapse by definite 
diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 
Vet. App. 466, 469 (1991).  

The veteran contends that he injured his right ankle in 
service and that he has had chronic problems with the ankle 
ever since.  

The service medical records are silent for any complaints, 
treatment, abnormalities, or diagnosis referable to any right 
ankle problems during service.  The service medical records 
showed that the veteran was treated on one occasion for a 
left ankle sprain, but there was no mention of any problems 
related to his right ankle.  The veteran denied any problems 
with arthritis; bone, joint, or other deformity; lameness, or 
swollen or painful joints on a Report of Medical History for 
separation from service in January 1962, and no pertinent 
abnormalities were noted on examination at that time.  On 
examination, the veteran's lower extremities and 
musculoskeletal systems were normal.  

While the veteran believes that he has a right ankle 
disability that is related to service, he has not provided 
any competent evidence to substantiate that claim.  As 
indicated above, the service medical records do not show any 
evidence of a right ankle injury or disability in service, 
nor has the veteran provided any competent evidence of a 
current right ankle disability which is related to service.  

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  While the 
veteran is competent to provide evidence of visible symptoms, 
he is not competent to provide evidence that requires medical 
knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

Inasmuch as there is no evidence of a right ankle injury or 
disability in service or at present, and no competent medical 
evidence relating any claimed right ankle disability to 
service, the Board finds no basis for a favorable disposition 
of the veteran's appeal.  

Increase Ratings -In General

The Court has held that "where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance."  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994); 
38 C.F.R. § 4.2 (2006).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2006).  

The veteran is currently assigned a noncompensable evaluation 
for residuals of an appendectomy scar under Diagnostic Code 
(DC) 7805, which provides that scars be evaluated on the 
basis of any related limitation of function of the body part 
which they affect.  See Butts v. Brown, 5 Vet. App. 532, 539 
(1993) (holding that the Board's choice of diagnostic code 
should be upheld so long as it is supported by explanation 
and evidence).  

Other potentially applicable rating codes include Diagnostic 
Codes 7801, 7802, 7803, and 7804.  Under DC 7801, for scars 
other than head, face, or neck, that are deep or that cause 
limited motion, a 10 percent disability rating is for 
assignment for an area or areas exceeding 6 square inches; a 
20 percent rating is assigned for an area or areas exceeding 
12 square inches; a 30 percent rating is warranted for an 
area or areas exceeding 72 square inches, and a 40 percent 
rating is assigned for an area or areas exceeding 144 square 
inches.  

Under DC 7802, a 10 percent evaluation is assigned for scars, 
other than the head, face, or neck that are superficial and 
that do not cause limited motion and have an area or areas of 
144 square inches or greater.  DC 7803 assigns a 10 percent 
evaluation for unstable, superficial scars.  DC 7804 provides 
a 10 percent evaluation for superficial scars that are 
painful on examination.  DC 7800 (disfigurement of the head, 
face, or neck) is not for application in the present case.  

On VA examination in November 2005, the appendectomy scar 
measured 13 by 0.5 cm.  The scar was not tender or painful to 
palpation and was not elevated or depressed.  There was no 
ulceration or breakdown of the skin, and no keloid formation 
or adherence to underlying tissue.  The color and texture of 
the scar was normal in appearance and there was no underlying 
tissue loss.  Finally, there was no evidence of any 
limitation of motion or functional loss related to the 
appendectomy scar.  

Applying the rating criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
a compensable rating for residuals of the appendectomy scar.  
The objective medical evidence of record showed no evidence 
that the scar is poorly nourished with repeated ulceration, 
tender and painful on objective demonstration, limits 
function of any part affected, or has an area of greater than 
6 square inches (39 square cm).  The November 2005 VA 
examiner specifically stated that there was no tenderness or 
adherence of the scar to the underlying tissue and the scar 
was only 13.0 cm in length and 0.5 cm in width.  Thus, a 
compensable evaluation is not warranted under these or any 
other potentially applicable diagnostic code associated with 
scars and their residual effects.  See 38 C.F.R. § 4.118 
(2006).  

Accordingly, the Board finds that a preponderance of the 
evidence is against a compensable evaluation for the 
veteran's appendectomy scar and the claim is denied.  


ORDER

Service connection for a right ankle disability is denied.  

An increased evaluation for residuals of an appendectomy scar 
is denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


